-Pb->N

\OO¢\]O\U\

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ADAM PAUL LAXALT
Attorney General

ERIN L. ALBRIGI-IT, Bar No. 9953
Depu Attorney General

State 0 'Nevada

Bureau of Litigation

Public Safety Division

100 N. Carson Street

Carson City, Nevada 89701-4717

Tel: (775) 684-1257

E-mail: ealbright@ag.nv.gov

Attorneysfor Defendants
Romeo Aranas and Maribelle Henry

UNITED STATES DISTRICT COURT
DISTR[CT OF NEVADA

KARL W. SCHENKER,
Case No. 3:17-cv-00654~MMD-VPC

Plaintiff,
sTIPULATIoN AND 0RDER oF
v. DISMISSAL WITH PREJUDICE
NEVADA DEPARTMENT 0F `
CORRECTIONS, er al.
Defendants.

 

 

 

 

Plaintiff, Karl W. Schenker, appearing pro se, and Defendants Romeo Aranas and Maribelle
Henry, by and through counsel, Adam Paul Laxalt, Attomey General of the State of Nevada, and Erin L.
Albright, Deputy Attorney General, hereby stipulate and agree, pursuant to FED. R. CIV. P. 4l(a)(l), that
the above-captioned action should be dismissed With prejudice by order of this Couxt.

This Stipulation for Dismissal with Prejudice is executed as part of a settlement between the
parties. Pursuant to the terms of the Settl_ement Agreement and Fuli and Final Release, each party hereto
shall bear its own attomeys’ fees and costs.

///
///
///
///
///

 

 

 

 

 

~§w!\)

\OOQ\]O\L!\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

DATED this _\j_ day of November, 2018. DATED this §d;\y of November, 2018.

»

OFFICE OF 'I`HE ATTORNEY GENERAL

222%_` FM22

 

 

Karl W.Csche§ker (#1026941) Erin‘L/. wbri;gm, s`§?'»)§ss
Plaintiff` 100 N. Carson Stree
Carson City, NV 89701

(775) 684-1257
ealbright@ag.nv.gov
Attorneys for Defendants

 

 

 

 

IT IS SO D

j

‘(r.s. DISTRICT JUl)GE
DATED November 16, 2018

 

 

 

 

 

 

 

\QOO\IO\U'\-l>~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

CERTIFICATE OF SERVICE

I certify that 1 am an employee of the Offlce of the Attorney General, State of Nevada, and that
on this 15th day of November, 2018, I caused to be served a copy of the foregoing, STIPULATION
AND ORDER OF DISMISSAL WITH PREJUDICE, by U.S. District Coult CM/CEF Electronic
Filing on:
Karl W. Schenker, #1026941
Care of LCC Law Librarian
Lovelock Colrectional Center
1200 Prison Road

Lovelock, NV 89401
LCClanibraly@doc.nv. gov

>i)\&w\i:_\\&o\'w\d

AhJerhployee of the “
Offlce of the Attorney General

 

 

 

 

 

 

